Mr. Justice Thomas delivered the opinion of the court: ■ This claim is for $258.77 alleged to be due claimant for services and expenses as a member of the Dental Examining Committee. Before,' claimant presented his bill for these services, the appropriation for the period to cover them, had lapsed so that it could not be paid. No evidence has been taken but it is conceded by the Department of Registration and Education that the State owes him $133.54 for such services and expenses, and the Attorney General recommends an award for that sum. Accordingly claimant is allowed an award for the sum of $133.54.